UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):June 13, 2011 SOLUTIA INC. (Exact name of registrant as specified in its charter) DELAWARE (State of Incorporation) 001-13255 43-1781797 (Commission File Number) (IRS Employer Identification No.) 575 Maryville Centre Drive, P.O. Box 66760, St. Louis, Missouri 63166-6760 (Address of principal executive offices) (Zip Code) (314) 674-1000 Registrant's telephone number, including area code Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 8.01.OTHER EVENTS. Solutia Inc. (the “Company”) issued a press release today to announce that Mr. Jeffry N. Quinn, the Company’s Chairman, CEO and President entered into both a variable forward sale contract and an individual pre-arranged stock trading plan for personal financial management purposes. Mr. Quinn has filed a Form 4 with the Securities and Exchange Commission (“SEC”) to report the entry into his variable forward sale contract.The press release also announces that Mr. James M. Sullivan, the Company’s Executive Vice President and Chief Financial Officer and Mr. James R. Voss, the Company’s Executive Vice President and Chief Operating Officer have entered into individual pre-arranged stock trading plans for personal financial management purposes.A copy of the press release is attached hereto as Exhibit 99.1. Transactions made pursuant to each of the individual pre-arranged stock trading plans will be reported to the SEC in accordance with applicable securities laws, rules and regulations. The Company does not undertake to report Rule 10b5-1 plans or any other stock contracts or transactions that may be adopted or effected by any officer or director, or to report any modifications or termination of any publicly announced trading plan or contract or transaction, except to the extent required by applicable law. ITEM 9.01.FINANCIAL STATEMENTS AND EXHIBITS. (c) Exhibits: Exhibit Number Description Press Release dated June 13, 2011 SIGNATURES PURSUANT TO THE REQUIREMENTS OF THE SECURITIES EXCHANGE ACT OF 1934, THE REGISTRANT HAS DULY CAUSED THIS REPORT TO BE SIGNED ON ITS BEHALF BY THE UNDERSIGNED, THEREUNTO DULY AUTHORIZED. SOLUTIA INC. (Registrant) /s/ Paul J. Berra, III Senior Vice President, Legal and Governmental Affairs and General Counsel DATE: June 13, 2011 EXHIBIT INDEX Exhibit Number Description Press release dated June 13, 2011
